Citation Nr: 0313571	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral hearing loss.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected skull fracture with residuals 
of headaches and vertigo.

3.  Entitlement to a compensable disability evaluation for 
service-connected perforation of the right ear drum.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for training December 1967 
to April 1968.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO), which granted entitlement to service connection for 
the disabilities listed on the title page.  The veteran 
timely appealed the assigned disability ratings.

Other Issues

The veteran contended in his September 2001 VA Form 9, Appeal 
To Board Of Veterans' Appeals, that the effective date of his 
evaluations for his service-connected disabilities should be 
earlier than the currently assigned date, September 13, 2000.  

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected tinnitus was noted in an 
October 2002 VA Form 646, Statement Of Accredited 
Representative In Appealed Case.  

In a February 2003 VA From 21-4138, Statement In Support Of 
Claim, the veteran appears to be raising additional issues of 
entitlement to an evaluation in excess of 20 percent for a 
service-connected left wrist disability and entitlement to 
service connection for a psychiatric disability, apparently 
on a secondary basis.  

The issues of entitlement to an effective date prior to 
September 13, 2000 for compensation for the veteran's 
service-connected disabilities, entitlement to an evaluation 
in excess of 10 percent for service-connected tinnitus, 
entitlement to an evaluation in excess of 20 percent for 
service-connected left wrist disability, and entitlement to 
service connection for a psychiatric disability have not been 
adjudicated by the RO and are therefore referred to the RO 
for adjudication. 

REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  The VCAA also sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5301A(a)(1) 
(West 2002).  VA must also provide certain notices when in 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West 2002).  The amended "duty to 
notify" requires VA to notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the division of responsibilities between the 
veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  Because the 
RO has not fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.
 
Additionally, the veteran indicated in correspondence dated 
in May 2003 that he desired a travel board hearing before a 
Veterans Law Judge sitting at the RO. An appellant has a 
right to a hearing.  See 38 C.F.R. § 20.701(a) (2002).  

To ensure full compliance with due process requirements, this 
case is therefore REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure 
that all notification required by the VCAA is 
completed.  

2.  Thereafter, a personal hearing should be 
scheduled for the veteran before a Veterans Law 
Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


